Territory of Michigan, to wit— The United States of America to the Marshall of the territory of Michigan: You are hereby commanded, as you have been before commanded, to take Richard Pattinson, if he may be found within the territory of Michigan, and him Safely Keep, So that you may have his body before our judges of our Supreme Court, at Detroit, on the third monday in September next, then & there to answer the United States of America in a plea that he render to the Said United States four hundred dollars, which to them he doth owe, and from them doth unjustly detain, to their damage, as is Said, five hundred dollars, which Shall then & there be made to appear; and of this writ make due return. Witness Augustus B. Woodward, Chief judge of our Said Supreme Court, at Detroit, this first day of november one thousand eight hundred nine.
Peter Audrain elk. S. C.